Case: 13-10813      Document: 00512647443         Page: 1    Date Filed: 05/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-10813
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 30, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

SAMUEL RAMIREZ-VALENZUELA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:13-CR-9-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Samuel Ramirez-Valenzuela (Ramirez) appeals the sentence imposed
following his guilty plea conviction for illegally reentering the United States in
violation of 8 U.S.C. § 1326. He argues that the district court imposed a
procedurally and substantively unreasonable sentence by ordering that he
serve a three-year term of supervised release without explanation and
notwithstanding U.S.S.G. § 5D1.1(c) (2011), which provides, inter alia, that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10813    Document: 00512647443       Page: 2   Date Filed: 05/30/2014


                                 No. 13-10813

supervised release should not ordinarily be imposed on a deportable alien.
Because Ramirez did not raise his objection in the district court, our review is
for plain error. See United States v. Dominguez-Alvarado, 695 F.3d 324, 328-
30 (5th Cir. 2012).
      Regarding Ramirez’s argument that the district court procedurally
erred, the district court specifically stated that the imposition of supervised
release provided an additional sanction against Ramirez should he be deported
and consider illegally reentering the United States. That was supported by his
criminal history, which included two prior deportations and a prior illegal
reentry conviction. Thus, the district court’s reasons were sufficient and do not
constitute error, plain or otherwise. See United States v. Becerril-Pena, 714
F.3d 347, 349 (5th Cir. 2013); Dominguez-Alvarado, 695 F.3d at 329-30.
      Regarding Ramirez’s claim of substantive error, the district court
considered Ramirez’s history and characteristics and the need for the sentence
to serve as a deterrent.    See 18 U.S.C. § 3583(c); 18 U.S.C. § 3553(a)(1),
(a)(2)(B),(C). Ramirez has not offered any persuasive argument to rebut the
presumption of reasonableness that attaches to his within-guidelines sentence;
he has thus shown no error, plain or otherwise. See United States v. Cancino-
Trinidad, 710 F.3d 601, 607-08 (5th Cir. 2013).
      The judgment of the district court is AFFIRMED.




                                       2